UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4618


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BILLY RAY THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00198-RJC-1)


Submitted:   August 20, 2015                 Decided:   September 9, 2015


Before NIEMEYER and FLOYD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Joshua B. Carpenter,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant.    Jill Westmoreland Rose, Acting
United States Attorney, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Billy       Ray   Thompson      appeals    his   conviction    and   sentence

after   pleading       guilty   to    being     a   felon   in   possession   of    a

firearm     in     violation    of     18   U.S.C.     §§ 922(g)(1),      924(e)(1)

(2012).     In the district court, Thompson objected that his prior

North Carolina breaking or entering convictions were not violent

felonies under the Armed Career Criminal Act (ACCA) because the

North Carolina statute is broader than the generic definition of

burglary.        The district court overruled Thompson’s objection and

sentenced him to the mandatory minimum 180 months in prison.                       On

appeal, he contends that North Carolina’s breaking or entering

offense is broader than generic burglary for the same reason as

the Maryland offense addressed in United States v. Henriquez,

757 F.3d 144 (4th Cir. 2014), and the district court violated

his Fifth and Sixth Amendment rights by sentencing him based on

facts not alleged in the indictment.                We affirm.

     We review the issue of whether a prior conviction qualifies

as a violent felony under the ACCA de novo.                      United States v.

Mungro, 754 F.3d 267, 270 (4th Cir.), cert. denied, 135 S. Ct.
734 (2014).        In Mungro, the defendant contended that his prior

North Carolina breaking or entering convictions did not qualify

as ACCA predicate offenses “because the elements of ‘breaking or

entering’ apply to a broader range of conduct than the generic

definition of burglary.”          Id. at 269-70.        We held that the North

                                            2
Carolina statute, “as interpreted by the North Carolina Supreme

Court,   sweeps     no   more   broadly    than   the    generic      elements   of

burglary.”     Id. at 272.         Because the issue of whether North

Carolina’s breaking or entering offense is broader than generic

burglary was contested and decided in Mungro, we conclude that

Thompson’s claim is foreclosed by Mungro.                Cf. United States v.

Hemingway, 734 F.3d 323, 335 (4th Cir. 2013) (concluding that a

prior decision was not controlling precedent on the issue of

whether a conviction was categorically an ACCA violent felony

because that issue was not contested in the prior case).

     In his second issue, Thompson contends that the district

court violated his Fifth and Sixth Amendment rights by imposing

an ACCA sentence based on facts not alleged in the indictment.

Because he makes this claim for the first time on appeal, we

review the claim for plain error.             See United States v. Obey,

790 F.3d 545, 549-50 (4th Cir. 2015).             We conclude that Thompson

fails to show any plain error by the district court.                   See United

States v. Span, 789 F.3d 320, 330-32 (4th Cir. 2015); United

States v. Thompson, 421 F.3d 278, 284-87 (4th Cir. 2005).

     Accordingly, we affirm the district court’s judgment.                       We

dispense     with    oral   argument      because      the    facts    and   legal

contentions    are   adequately     presented     in    the   materials      before

this court and argument would not aid the decisional process.

                                                                         AFFIRMED

                                       3